DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 12/21/20 have been reviewed and accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the combination of limitations of: 
“during the event, cause, via the communications interface, one or more playback devices of a media playback system to play back the playback queue, wherein, during a playback of the playback queue, a given playback device of the one or more playback device streams audio tracks in the playback queue from one or more servers of the streaming audio service, and wherein each playback device of the one or more playback devices (i) excludes a display and (ii) comprise a respective amplifier to drive one or more speakers; 3 AKERMAN LLP 71 SOUTH WACKER DRIVE CHICAGO, ILLINOIS 60606 
TELEPHONE (312) 634-6700receive, via the communications interface, multiple second sets of input data, each second set of input data indicating one or more respective votes selected via the web interface on a respective mobile device, wherein the web interface further comprises user interface controls to vote on audio tracks in the playback queue; and 
during the event, re-order audio tracks in the playback queue according to relative numbers of votes received for the respective audio tracks.” In addition, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Schmidt discloses allowing users to playback a playlist and reordering the media items during a session (Schmidt, para [0039]). However, Schmidt does not disclose the playback devices excluding a display and does not explicitly disclose that the reordering is based on the relative number of votes received during the event.
Oliver discloses that during an event, songs are voted on and added to a list.  However, Oliver does not disclose reordering the media items when the songs are added (Schmidt, fig 9). In addition, Oliver does not disclose the playback devices excluding a display.
Rothkopf discloses voting on songs during a playback (Rothkopf, para [0068], vote on media items). However, Rothkopf does not disclose the playback and reordering is during an event. In addition, Rothkopf does not disclose the playback devices does not disclose the playback devices excluding a display.
Independent claim 19 recites the same limitations and are thus allowable. Dependent claims 2-18 and 20 are similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178